UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 15, 2012 (August 14, 2012) OxySure Systems, Inc. (Exact name of registrant as specified in its charter) Delaware 000-54137 71-0960725 (State or other jurisdiction of incorporation (Commission File Number) (IRS Employer Identification No.) 10880 John W. Elliott Drive, Suite 600, Frisco, TX (Address of principal executive offices) (Zip Code) (972) 294-6450 Registrant's telephone number, including area code (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition On August 15, 2012, OxySure Systems, Inc (“OxySure” or the “Company”) issued a press release announcing the financial results for the Company’s fiscal quarter ended June 30, 2012. A copy of the press release is furnished with this report as Exhibit 99.1. Such information, including the Exhibit attached hereto, shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, except as shall be expressly set forth by specific reference in such filing. Item 9.01 Financial Statements and Exhibits (d) Exhibit 99.1 Press Release dated August 15, 2012. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report on Form 8-K to be signed on its behalf by the undersigned hereunto duly authorized. Date: August 15, 2012 OXYSURE SYSTEMS, INC., a Delaware corporation By: /s/ Julian T. Ross Julian T. Ross ITS: Chief Executive Officer, President Chief Financial Officer, and Secretary 3
